UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6444


KENNETH V. AWE,

                Plaintiff – Appellant,

          v.

DOCTOR MILLER, ROSP M.D.,

                Defendant – Appellee,

          and

HAROLD CLARKE, VDOC Director; RANDALL MATHENA, ROSP Warden,

                Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:13-cv-00143-JLK-RSB)


Submitted:   July 22, 2014                  Decided:   August 4, 2014


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kenneth V. Awe, Appellant Pro Se. William Francis Demarest, III,
Mary Moffett Hutcheson Priddy, GOODMAN, ALLEN & FILETTI, PLLC,
Glen Allen, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Kenneth        Valentine     Awe      appeals     the      district      court’s

order granting summary judgment in favor of defendant Dr. Miller

on   Awe’s       42    U.S.C.         § 1983       (2012)    claim        of       deliberate

indifference to his medical needs.                   For the reasons that follow,

we affirm.

             On appeal, Awe challenges the denial of his requests

for copies of his full medical record to support his claim.

Insofar    as     he     challenges       the       district       court’s         denial    of

injunctive relief in the form of an order directing the Virginia

Department       of    Corrections       to     provide      him     with      photocopying

loans, his argument is foreclosed by our prior opinion affirming

the district court’s order.                   Awe v. Miller, 553 F. App’x 307,

307-08 (4th Cir. 2014) (No. 13-7880); see L.J. v. Wilbon, 633

F.3d 297, 308 (4th Cir. 2011) (“The law of the case doctrine

posits    that    when      a    court   decides      upon    a    rule       of   law,     that

decision should continue to govern the same issues in subsequent

stages of the same case.”).

             Awe’s informal brief appears to challenge the district

court’s refusal to deny summary judgment pursuant to Fed. R.

Civ. P. 56(d), as well as its grant of summary judgment in favor

of Miller.        Because we have reviewed the record on appeal and

find no reversible error, we affirm as to these issues for the

reasons    stated      by       the   district     court.         Awe    v.    Miller,      No.

                                               3
7:13-cv-00143-JLK-RSB      (W.D.       Va.   Mar.       11,    2014).        Finally,

although Awe seeks review of the district court’s orders denying

his motions for counsel, we conclude Awe has forfeited appellate

review   of    these   orders     by   failing     to    assert     error     in   the

district   court’s     rulings.        See   4th    Cir.      R.   34(b)    (limiting

appellate review to issues raised in informal brief).

              Accordingly, we affirm the district court’s judgment.

We deny Awe’s motions for assignment of counsel.                          We dispense

with oral argument because the facts and legal contentions are

adequately     presented   in   the    materials        before     this    court   and

argument would not aid the decisional process.



                                                                             AFFIRMED




                                        4